DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12-14-2019, the information disclosure statement has been considered by the examiner.


Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, KOYANAGI (US 2019/0393854) with same Application “Murata”: Disclosed the acoustic wave device 101, the low acoustic velocity material layer 102 and the high acoustic velocity material layer 103, other than the silicon oxide film 104, may be laminated between the support substrate 2 and the piezoelectric body 4. Here, the low acoustic velocity material layer 102 is preferably made of a low acoustic velocity material. The low acoustic velocity material is a material whose acoustic velocity at which bulk waves propagate through the material is lower than the acoustic velocity of acoustic waves that propagate through a piezoelectric body such as the piezoelectric body 4. The high acoustic velocity material layer 103 is preferably made of a high acoustic velocity material. The high acoustic velocity material is a material whose acoustic velocity at which bulk waves propagate through the material is higher than the acoustic velocity of acoustic waves that propagate through a piezoelectric body such as the piezoelectric body 4 (fig. 1A, par [0120]). And
KANAZAWA (US 20200052675) same with same Application “Murata”: Disclosed: the acoustic wave device 31, a plurality of floating electrode fingers 35 are provided in the first area A and the third areas C1 and C2. The floating electrode finger 35 is not electrically connected to the first busbar 17 or the second busbar 18. In other words, the floating electrode finger 35 is electrically floating. Accordingly, for example, in the first area A, a reflector includes a plurality of floating electrode fingers 35. Similarly, in the third areas C1 and C2, a reflector includes a plurality of floating electrode fingers 35 (fig. 13, par [0067]), and
 a plurality of floating electrode fingers are illustrated. However, it is not particularly limited to these formation patterns. For example, in FIG. 2, gaps between three adjacent first electrode fingers 15 that are at the same electric potential may be metallized. In other words, the gap between the first electrode fingers 15 on both sides in the acoustic wave propagation direction may be defined by a metal film. In this case, an electrode finger having the maximum electrode finger width in the interdigital transducer electrode 13 is provided, and this electrode finger is a thick-width electrode finger (fill electrode) that has an electrode finger width wider than about twice the average electrode finger width of the electrode fingers not including this electrode finger. Further, as in a first modified example illustrated in FIG. 18, the first area may be defined by only a single floating electrode finger 35. Further, as in a second modified example illustrated in FIG. 19, gaps between adjacent floating electrode fingers 35 may be metallized in the first area. In this case, as illustrated in FIG. 19, the gap between the floating electrode fingers 35 on both sides in the acoustic wave propagation direction is defined by a metal film. Further, to cause the electric potentials of at least some of the plurality of floating electrode fingers to be the same, the at least some of the plurality of floating electrode fingers may be electrically connected to each other at end portions in an intersecting width direction. Note that in FIG. 18 and FIG. 19, the excitation strength of the floating electrode finger 35 is denoted by x1 (fig. 13, par [0087]).
The above prior art of record, however, fail to disclose or render obvious: a high acoustic velocity material layer; a piezoelectric body directly or indirectly provided on the high acoustic velocity material layer; and an interdigital transducer electrode directly or indirectly provided on the piezoelectric body; wherein an acoustic velocity of bulk waves that propagate in the high acoustic velocity material layer is higher than an acoustic velocity of acoustic waves that propagate in the piezoelectric body; the interdigital transducer electrode includes a first busbar, a second busbar spaced away from the first busbar, a plurality of first electrode fingers electrically connected to the first busbar, and a plurality of second electrode fingers electrically connected to the second busbar; and a weighting is applied to the interdigital transducer electrode by providing a floating electrode finger not electrically connected to the first busbar or the second busbar or applied by providing an electrode finger provided by metallizing a gap between the first electrode fingers or a gap between the second electrode fingers to integrate the first electrode fingers or the second electrode fingers, as specified in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                         June 9, 2022